Wright, J.
I
We first turn to appellee’s cross-appeal attacking his conviction. Upon a review of the record, the briefs of the parties, and the exhaustive opinion of the court of appeals, we find no prejudicial error in the guilt phase of the proceedings. Therefore, we affirm ap-pellee’s conviction for aggravated murder.
II
We now turn to the penalty phase of the proceedings. During this phase, the trial jury must “determine whether the aggravating circumstances the offender was found guilty of committing are sufficient to outweigh the mitigating factors present in the case.” R.C. 2929.03(D)(2). A sentence of death may be imposed only if the trial jury finds that the aggravating circumstances outweigh the mitigating factors beyond a reasonable doubt.
At the conclusion of the penalty phase, over objection by appellee’s counsel, the trial judge instructed the jury that there were two aggravating circumstances to weigh against the factors in mitigation, namely:
“1) That the Defendant, Bill Penix, aka Bill Davis, committed the offense of aggravated murder with prior calculation and design, and;
“2) That the Defendant, Bill Penix, aka Bill Davis, as the principal offender committed the offense of aggravated murder of Stephen Barker while the Defendant was committing or attempting to commit aggravated robbery.”
The court of appeals held that the charge with respect to the first aggravating circumstance was inaccurate and misleading, resulting in prejudicial error. We agree. The ag*371gravating circumstance of which ap-pellee was convicted was R.C. 2929.04(A), which provides as follows:
“Imposition of the death penalty for aggravated murder is precluded, unless one or more of the following is specified in the indictment or count in the indictment pursuant to section 2941.14 of the Revised Code and proved beyond a reasonable doubt:
* *
“(7) The offense was committed while the offender was committing, attempting to commit, or fleeing immediately after committing or attempting to commit kidnapping, rape, aggravated arson, aggravated robbery, or aggravated burglary, and either the offender was the principal offender in the commission of the aggravated murder or, if not the principal offender, committed the aggravated murder with prior calculation and design.”
Since the jury found that appellee was the principal offender, the second aggravating circumstance referred to in the instructions was present. The first, however, was an incomplete statement of a portion of R.C. 2929.04(A)(7) not applicable to ap-pellee. Prior calculation and design is an aggravating circumstance only in the case of an offender who did not personally kill the victim. Thus, the criteria set forth in R.C. 2929.04(A)(7) are constructed in the alternative. If the aggravated murder was committed during the course of one of the enumerated felonies, then the death penalty may be imposed only where the defendant was the principal offender (i.e., the actual killer), or where the defendant was not the principal offender, if he committed the murder with prior calculation and design. The language of the statute provides that these are alternatives which are not to be charged and proven in the same cause. Thus, if the defendant is found to be the principal offender, then the aggravating circumstance is established, and the question of whether the offense was committed with prior calculation and design is irrelevant with respect to the death sentence.
When at least one aggravating circumstance has been established beyond a reasonable doubt, the jury must consider and weigh the aggravating circumstances against the mitigating factors. R.C. 2929.04(B). This weighing process is designed to guide the sentencing authority’s discretion by focusing on the “circumstances of the capital offense and the individual offender * * thus reducing the arbitrary and capricious imposition of death sentences. State v. Jenkins (1984), 15 Ohio St. 3d 164, 173, 15 OBR 311, 319, 473 N.E. 2d 264, 277. Like all penalty provisions, R.C. 2929.04(B) must “* * * be strictly construed against the state, and liberally construed in favor of the accused.” R.C. 2901.04(A).
In State v. Johnson (1986), 24 Ohio St. 3d 87, 94, 24 OBR 282, 288, 494 N.E. 2d 1061, 1067, this court held that “[presenting the jury with specifications not permitted by statute impermissibly tips the scales in favor of death, and essentially undermines the required reliability in the jury’s determination.” Therefore, we held that “R.C. 2941.14 limits the aggravating circumstances which may be considered in imposing the death penalty to those specifically enumerated in R.C. 2929.04(A),” and vacated the death sentence. Johnson, supra, at the syllabus.
The state argues, however, that the holding in State v. Jenkins, supra, that a death sentence can stand despite jury instructions on duplicative specifications, is controlling. We disagree. In Jenkins, although the aggravating cir*372cumstances involved were duplicative and several of them should have been merged, they did comport with the circumstances set forth in R.C. 2929.04(A). None of the instructions in Jenkins was invalid as was the first instruction in the cause at issue. Furthermore, in finding that the error in Jenkins was harmless, we relied on the fact that in charging the jury “the trial judge herein made no suggestion that the ‘presence of more than one aggravating circumstance should be given special weight.’ ” (Citations omitted.) State v. Jenkins, supra, at 199, 15 OBR at 341, 473 N.E. 2d at 296. However, in the cause at issue, the trial court compounded the error by charging the jury that “[i]t is not only the quantity of the aggravating circumstances versus the quantity of the mitigating factors which are to be the basis of your decision. The quality or importance of the mitigating factors and the aggravating circumstances must also be considered.” (Emphasis added.) Thus, the jury was explicitly told that the quantity of the aggravating circuipstances and mitigating factors should be a consideration. Since the absence of such a charge was crucial to the Jenkins finding of harmless error, Jenkins is not controlling in this case.
Appellee is entitled to jury participation in his sentencing pursuant to R.C. 2929.03(C)(2). However, we cannot say that the erroneous submission of the “first” aggravating circumstance compounded by the instruction permitting consideration of the quantity of aggravating circumstances did not taint the jury’s deliberative process. As stated, we must agree with the court of appeals that the improper jury instructions constituted prejudicial error which could not simply be corrected in the appellate review process pursuant to R.C. 2929.05. Consequently, we affirm the vacation of ap-pellee’s sentence by the court of appeals and remand the cause to the trial court for resentencing.
Ill
We must now consider the procedure to be employed, and the penalties which may be imposed, upon resentencing.
The state contends that the death sentence can be imposed on resentencing. While the United States Supreme Court suggested in Skipper v. South Carolina (1986), 476 U.S. _, 90 L. Ed. 2d 1, that the imposition of a death sentence at a resentencing hearing may be permitted when it is specifically authorized by a state’s death penalty statute, the Ohio Revised Code provides no such authorization. R.C. 2929.03(C)(2)(b) provides that the trial jury and the trial judge shall sentence a defendant who has been tried by jury and convicted of aggravated murder and one or more of the specifications set forth in R.C. 2929.04(A). There is no statutory provision for a second jury to be impaneled and make a recommendation on the death penalty at resentencing. We agree with the court of appeals that the sentencing recommendation must be made by the same jury that convicted the offender at the guilt phase of this bifurcated proceeding.
Furthermore, R.C. 2929.03(D)(2), which describes the procedure to be followed by the jury in reaching a decision on the death penalty, provides as follows:
“Upon consideration of the relevant evidence raised at trial, the testimony, other evidence, statement of the offender, arguments of counsel, and, if applicable, the reports submitted pursuant to division (D)(1) of this section, the trial jury, if the offender was tried by a jury, shall determine whether the aggravating circum*373stances the offender was found guilty of committing are sufficient to outweigh the mitigating factors present in the case. If the trial jury unanimously finds, by proof beyond a reasonable doubt, that the aggravating circumstances the offender was found guilty of committing outweigh the mitigating factors, the trial jury shall recommend to the court that the sentence of death be imposed on the offender. Absent such a finding, the jury shall recommend that the offender be sentenced to life imprisonment * * (Emphasis added.)
Thus, the decisions leading to a death sentence must be made by the same jury that convicted the offender in the guilt phase. There are simply no statutory provisions for another jury to make these crucial determinations.3
Since there is no statutory authority allowing the imposition of the death penalty upon resentencing, we may not create such a procedure out of whole cloth. Therefore, we hold that when an accused is tried by jury, and convicted of aggravated murder with death specification, a death sentence may be imposed by the trial judge only upon recommendation of the same jury that tried the guilt phase of the proceedings, pursuant to the criteria set forth in R.C. 2929.03. Thus, when a case is remanded to the trial court following vacation of the death sentence due to error occurring at the penalty phase of the proceeding, the trial court, in resentencing the offender, is limited to the sentences of life imprisonment with parole eligibility after serving twenty full years of imprisonment or life imprisonment with parole eligibility after serving thirty full years of imprisonment. (R.C. 2929.06.)
Accordingly, we remand this cause to the trial court for resentencing consistent with the procedures discussed in this opinion.

Judgment affirmed and cause remanded.

Moyer, C.J., Sweeney, Locher and H. Brown, JJ., concur.
Douglas, J., concurs in judgment only.
Holmes, J., dissents.

 The role of the jury is integral to the sentencing process in death penalty cases. While a recommendation by the jury that the death penalty be imposed must be reviewed and reweighed by the trial and appellate courts, a jury decision to impose life imprisonment is final. See R.C. 2929.03 (D)(2). If the jury recommends life imprisonment, the trial judge cannot override such a determination and impose a sentence of death. Our death penalty provision is consistent with that of twenty-eight other jurisdictions in this respect. However Florida, Indiana and Alabama allow a judge to impose a sentence of death over a jury recommendation of life imprisonment. See Spaziano v. Florida (1984), 468 U.S. 447; Fla. Stat. Sections 921.141(3) and (4); Ala. Code Section 13A-5-47(e); and Ind. Code Section 35-50-2-9(e).